Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 1 of 24 PageID #: 1646



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 NEW BALANCE ATHLETICS, INC.,

                        Plaintiff,
                                                            Civil Action No. 17-cv-01700-MN
           v.
                                                            Honorable Maryellen Noreika
 USA NEW BUNREN INTERNATIONAL
 CO. LIMITED LLC,

                        Defendant.


                         STIPULATED PERMANENT INJUNCTION

          Plaintiff New Balance Athletics, Inc. (“New Balance”) and Defendant USA New Bunren

International Co. Limited LLC (“New Bunren”) (collectively, “the Parties”) have agreed to the

entry of the following Stipulated Permanent Injunction:

          New Bunren, New Bunren’s officers, agents, servants, employees, representatives,

attorneys, successors and assigns, and all those persons or entities acting in concert or participation

with them, shall be and hereby are permanently enjoined from:

          (a)   using the “N” and “NEW BUNREN” Marks, as referenced in paragraphs 22 - 28 in

the First Amended Complaint (D.I. 26) (attached hereto as Exhibit A) (and any similar marks,

including foreign language equivalents) in connection with any product or service in the United

States;

          (b)   using any simulation, reproduction, counterfeit, copy, or colorable imitation of New

Balance’s trademarks including, but not limited to, the trademarks listed in paragraphs 10 - 14 of

the First Amended Complaint (D.I. 26) in connection with any product or service in the United

States;
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 2 of 24 PageID #: 1647



       (c)     engaging in any other activity constituting an infringement of any of New Balance’s

trademarks or right to use or exploit those trademarks, or constituting any dilution of New

Balance’s trademarks, name, reputation, or goodwill in the United States; and

       (d)     assisting, aiding, or abetting any other person or business entity in engaging in or

performing any of the activities referred to in paragraphs (a) through (c) above.

                                              SO ORDERED:


Dated: -DQXDU\, 2020                       ___ _____
                                                     ____
                                                        ________
                                                               _ __
                                                                  ______
                                                                      ____
                                                                       _____
                                                                           _ ____________
                                               __________________________________
                                              Thee Honora  rraable Maryellen Noreika
                                                     Honorable
                                              United  dS t tes District Judge
                                                         ta
                                                       States




                                               -2-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 3 of 24 PageID #: 1648



AGREED AND ENTRY REQUESTED:

Dated: January 23, 2020

 Attorneys for Plaintiff New Balance        Attorneys for Defendant USA New Bunren
 Athletics, Inc.                            International Co. Limited, LLC

 By: /s/ Arthur G. Conolly, III             By: /s/ Dennis J. Butler
 Arthur G. Connolly, III (#2667)            Dennis J. Butler (#591)
 Ryan P. Newell (#4744)                     Panitch Schwarze Belisario & Nadel LLP
 Stephanie Smiertka Riley (#5803)           Wells Fargo Tower
 Connolly Gallagher LLP                     2200 Concord Pike, Suite 201
 1201 North Market Street                   Wilmington, Delaware 19803
 20th Floor                                 T: (302) 394-6006
 Wilmington, Delaware 19801                 Email: dbutler@panitchlaw.com
 T: (302) 757-7300
 F: (302) 757-7299                          Of Counsel:
 Email: aconnolly@connollygallagher.com
 Email: rnewell@connollygallagher.com       Timothy T. Wang
 Email: sriley@connollygallagher.com        Ni, Wang & Massand, PLLC
                                            8140 Walnut Hill Lane, Suite 500
 Of Counsel:                                Dallas, Texas 75231
                                            T: (972) 331-4600
 Thomas L. Holt (PHV)                       F: (972) 314-0900
 Jeremy L. Buxbaum (PHV)                    Email: twang@nilawfirm.com
 Perkins Coie LLP
 131 South Dearborn Street, Suite 1700
 Chicago, Illinois 60603
 T: (312) 324-8400
 F: (312) 324-9400
 Email: THolt@perkinscoie.com
 Email: JBuxbaum@perkinscoie.com




                                          -3-
    Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 4 of 24 PageID #: 1649





                           EXHIBIT A





Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 5 of 24 PageID #: 1650



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


NEW BALANCE ATHLETICS, INC.,

                     Plaintiff,

       v.                                         C.A. No. 17-1700-VAC-SRF

USA NEW BUNREN INTERNATIONAL                      JURY TRIAL DEMANDED
CO. LIMITED LLC,

                     Defendant.

                             FIRST AMENDED COMPLAINT

       Plaintiff New Balance Athletics, Inc. (“New Balance”), for its First Amended Complaint

against Defendant USA New Bunren International Co. Limited LLC (“Defendant”), alleges as

follows:

                                       THE PARTIES

       1.     New Balance is a Massachusetts corporation with its principal place of business at

100 Guest Street, Boston, Massachusetts, 02135.

       2.     On information and belief, Defendant is a Delaware limited liability company

with its principal place of business at 3112 Somerset Trace, Birmingham, Alabama, 35242.

                                  JURISDICTION AND VENUE

       3.     This Court has subject-matter jurisdiction over New Balance’s federal claims

pursuant to 28 U.S.C. §§ 1331, 1338 and 15 U.S.C. § 1121.

       4.     This Court has supplemental jurisdiction over New Balance’s claims arising under

Delaware state law pursuant to 28 U.S.C. § 1367(a) because those claims are so related to New

Balance’s federal claims that they form part of the same case or controversy and derive from a

common nucleus of operative fact.
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 6 of 24 PageID #: 1651



       5.      This Court has personal jurisdiction over Defendant because Defendant is

incorporated in Delaware, and, on information and belief, carries on substantial and continuous

business activities in Delaware.

       6.      Venue is proper in this District under 28 U.S.C. § 1391.

                                   FACTUAL ALLEGATIONS

                          New Balance and Its Famous Trademarks

       7.      New Balance is a private company founded in 1906. Today, it is one of the

largest shoe and athletic apparel manufacturers in the world, with over 4,000 employees and

more than $2 billion in annual sales worldwide in 2016. It is the only major company that

manufactures athletic footwear in factories located within the United States.

       8.      Since its earliest days, New Balance has focused on fit and authenticity as its core

brand messaging. New Balance is one of few sneaker manufacturers that make shoes in true-

width sizing, rather than the more common “narrow” and “wide” sizes. Owing to the quality of

its products, New Balance has achieved significant brand loyalty among customers in the

marketplace. Indeed, New Balance won the No. 1 Customer Loyalty Award in the athletic

footwear category for eight consecutive years from Brand Keys, an independent group that

recognizes brands that are best able to engage consumers and create loyal customers.

       9.      New Balance has designed and developed numerous well-recognized and even

iconic shoe designs and models, and related apparel, and has sold hundreds of millions of pairs

of shoes and clothing items worldwide, representing many billions of dollars in sales.

       10.     Since as early as 1951, New Balance has adopted and used in U.S. commerce,

including in Delaware, a family of NEW BALANCE trademarks in connection with (among

other things) footwear and apparel.




                                               -2-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 7 of 24 PageID #: 1652



       11.     Since as early as January 1, 1974, New Balance has adopted and used in U.S.

commerce, including in Delaware, a family of iconic trademarks featuring a stylized letter “N”

and design on its own or in combination with other elements, including a similarly stylized letter

“B,”—displayed as “NB”—in connection with (among other things) footwear and apparel

(collectively, the “N Marks”).

       12.     New Balance’s NEW BALANCE and N Marks are referred to collectively

hereafter as “The New Balance Marks.”

       13.     Below are examples of New Balance footwear and apparel bearing some of The

New Balance Marks:




       14.     New Balance owns the following U.S. trademark registrations (among others) for

use in connection with footwear, apparel, and/or related goods and services, all of which are

valid and subsisting on the Principal Register of the U.S. Patent and Trademark Office (“PTO”):




                                              -3-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 8 of 24 PageID #: 1653



                                                                          First Use in U.S.
          Mark                    Reg. No.            Reg. Date
                                                                             Commerce

    NEW BALANCE                  1,053,241          Nov. 23, 1976      Jan. 1, 1951 (Class 25)

                                                                       Jul. 1, 1977 (Class 18)
    NEW BALANCE                  1,260,938          Dec. 13, 1983
                                                                       Mar. 1, 1977 (Class 25)

                                 3,282,106          Aug. 21, 2007      Jan. 2, 1977 (Class 25)


                                 4,477,442           Feb. 4, 2014      Jan. 1, 1996 (Class 25)


                                 1,308,133           Dec. 4, 1984      Jan. 2, 1977 (Class 25)


                                 1,344,589          June 25, 1985      Feb. 1, 1979 (Class 25)


                                 1,065,726          May 17, 1977       Jan. 1, 1974 (Class 25)


                                                                       Jul. 1, 1977 (Class 18)
                                 1,260,939          Dec. 13, 1983
                                                                       Mar. 1, 1977 (Class 25)

                                                                       Aug. 2, 2007 (Class 18)
                                 3,427,255          May 13, 2008
                                                                       Aug. 2, 2007 (Class 25)


                                 3,475,802           Jul. 29, 2008     Jan. 2, 2007 (Class 25)


       15.     Pursuant to Section 7(b) of the Lanham Act, 15 U.S.C. § 1057(b), New Balance’s

federal registration certificates are prima facie evidence of the validity of the above marks as

well as New Balance’s ownership and exclusive right to use these marks in connection with the

identified goods and services.

       16.     Of The New Balance Marks shown above, all but Registration No. 4,477,442 (the

“‘442 Registration”) have achieved incontestable status under Section 15 of the Lanham Act, 15



                                             -4-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 9 of 24 PageID #: 1654



U.S.C. § 1065.

       17.       New Balance consistently and prominently uses and displays The New Balance

Marks in connection with the advertising, promotion, and sale of its goods and services.

       18.       As a result of New Balance’s extensive sales, advertising, and promotion of

footwear, apparel, and other goods and services under The New Balance Marks, and through

widespread industry acceptance and recognition, the consuming public and the trade have come

to recognize The New Balance Marks as identifying a single source of high-quality products and

services.

       19.       The New Balance Marks have become famous and are assets of incalculable value

as a symbol of New Balance, its quality products and services, and its goodwill.

                                 Defendant’s Infringing Marks

       20.       Upon information and belief, Defendant is the wholly owned subsidiary of a

Chinese company whose name translates to “New Balance (China) Sporting Goods Co., Ltd.,”

which was formed in 2012.

       21.       Long after The New Balance Marks had become famous in the United States,

Defendant adopted several confusingly similar marks in an obvious attempt to ride on the

coattails of New Balance’s fame and to improperly trade on the goodwill that New Balance had

worked so hard to build in its distinctive brand.

       22.       For example, Defendant began using the mark “NEW BUNREN” in connection

with, among other things, footwear and apparel.

       23.       Upon information and belief, Defendant focuses its marketing and promotion of

products under the NEW BUNREN mark to Chinese-speaking consumers, among others, in the

United States. Upon information and belief, the Chinese pronunciation of “NEW BUNREN” is




                                                -5-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 10 of 24 PageID #: 1655



highly similar to the Chinese pronunciation of “NEW BALANCE,” making Defendant’s NEW

BUNREN mark confusingly similar to the NEW BALANCE mark particularly among Chinese-

speaking consumers in the United States.

       24.     Moreover, upon information and belief, the Chinese characters Defendant uses to

spell “NEW BUNREN,” and which make up a portion of Defendant’s design mark covered by

U.S. Reg. No. 5,055,943 are identical to the Chinese characters used to spell “NEW

BALANCE,” as shown below:



        “NEW BUNREN” in Chinese




       “NEW BALANCE” in Chinese
                                                               ᪂ⓒѰ
       25.     In a further display of bad faith, Defendant also adopted a series of “N” marks,

consisting of a capitalized letter “N” in block font that is virtually identical to New Balance’s N

mark, for use in connection with, among other things, footwear and apparel.

       26.     Defendant’s NEW BUNREN and N marks are referred to collectively hereafter as

“The Accused Marks.”

       27.     Upon information and belief, Defendant has used The Accused Marks in U.S.

commerce by advertising its footwear and apparel, including on its website at http://www.new-

bunren.com (the archived front page of which is shown below) and in advertising at U.S.

sporting events.




                                               -6-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 11 of 24 PageID #: 1656




      28.    Defendant has obtained the U.S. registrations listed below for its “NEW

BUNREN” and “N” marks. New Balance has initiated cancellation proceedings against these

registrations at the Trademark Trial and Appeal Board, which are currently pending (see

Cancellation Nos. 92065202, 92065204).

                                                                    First Use in U.S.
         Mark                  Reg. No.           Reg. Date
                                                                       Commerce

    NEW BUNREN                 4,568,883         Jul. 15, 2014   Mar. 1, 2014 (Class 25)


                               5,055,943         Oct. 4, 2016    Mar. 1, 2016 (Class 25)


                               4,580,787         Aug. 5, 2014    Mar. 1, 2014 (Class 25)



                               4,585,058         Aug. 12, 2014   Mar. 1, 2014 (Class 25)



                               4,860,914         Nov. 24, 2015   Jul. 1, 2015 (Class 25)



                               4,878,478         Dec. 29, 2015   Jul. 1, 2015 (Class 25)



                                           -7-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 12 of 24 PageID #: 1657



       29.     Each of the applications for the above-listed registrations was filed with the PTO

on an intent-to-use basis.

       30.     Each of the above-listed registrations issued only after Defendant and/or its

predecessor in interest (collectively, “New Bunren”) filed a Statement of Use with the PTO

declaring—under oath and subject to the penalty of perjury—that New Bunren was using the

applied-for mark in U.S. commerce in connection with all of the goods listed in the underlying

application.

       31.     To properly allege use in commerce before the PTO, an applicant must have sold

or transported within the U.S. the goods under the applied-for mark at the time of the filing a

Statement of Use.

       32.     Upon information and belief, at the time New Bunren filed Statements of Use

with the PTO in each of the above-listed applications, New Bunren had not sold or transported

goods under the applied-for marks, and New Bunren has never sold or transported goods in the

United States under the Accused Marks.

       33.     Thus, New Bunren filed false Statements of Use and, in so doing, committed

fraud on the PTO.

       34.     Upon information and belief, in an effort to confuse consumers and trade off of

New Balance’s fame, Defendant has referred to itself as “New Balance (China) Sports Goods

Co., Ltd.” on its own website. See Ex. A. At no time has Defendant been affiliated in any way

with New Balance, and at no time did New Balance authorize Defendant to hold itself out as

being affiliated with New Balance.

       35.     In a further effort to draw an association with New Balance, Defendant has

displayed “American Classic” on its website (as depicted above), notwithstanding the fact that




                                              -8-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 13 of 24 PageID #: 1658



the New Bunren brand is neither American nor “classic,” as it was established in 2012, and, upon

information and belief, is virtually unknown in the United States.

       36.     In an additional showing of bad faith, upon information and belief, Defendant

falsely stated on its website that the New Bunren brand originated in the United States and

described the brand as an American company, even going so far as to mimic aspects of New

Balance’s brand story, including, but not limited to, falsely claiming that New Bunren started in

1906, the year New Balance was founded.

       37.     At the time it adopted, first used, and filed its applications to register The Accused

Marks, Defendant had constructive knowledge of New Balance’s rights in all The New Balance

Marks except for the ‘442 Registration (which issued later), and, upon information and belief,

had actual knowledge of New Balance’s use of The New Balance Marks.

       38.     New Balance’s rights in The New Balance Marks (except its rights reflected in

the ‘442 Registration) predate Defendant’s use of The Accused Marks.

       39.     The Accused Marks are confusingly similar in sight and commercial impression

to The New Balance Marks, as depicted below:

 Representative New Balance                           Representative Accused Marks
           Marks




                                                -9-
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 14 of 24 PageID #: 1659



 Representative New Balance                        Representative Accused Marks
           Marks




        40.     On information and belief, the Accused Marks are confusingly similar in sound to

The New Balance Marks, especially when pronounced by native Chinese speakers.

        41.     The goods offered under The New Balance Marks are directly competitive with or

at least highly related to the goods offered under The Accused Marks.

        42.     New Balance did not authorize Defendant’s use of The Accused Marks.

        43.     The Accused Marks so closely resemble The New Balance Marks that, when used

in connection with Defendant’s goods, they are likely to cause confusion, mistake or deception

of the relevant trade and public. Consumers will likely believe that Defendant’s goods are in

some way associated with or connected with, or approved or authorized by New Balance, when

this is not the case.

        44.     Defendant’s “N” marks are counterfeits of New Balance’s genuine n marks, as

defined in 15 U.S.C. § 1116(d).

        45.     The Accused Marks so closely resemble The New Balance Marks that, when used

in connection with Defendant’s goods, they are likely to cause dilution by blurring of the famous

New Balance Marks. Due to the close similarity between The New Balance Marks and The

Accused Marks, consumers will likely associate Defendant and/or Defendant’s goods with New

Balance and/or New Balance’s goods, which will impair the distinctiveness of the famous New


                                              - 10 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 15 of 24 PageID #: 1660



Balance Marks.

                                         COUNT I
                      Infringement of Federally Registered Trademark
                          (Lanham Act § 32(1), 15 U.S.C. § 1114(1))

       46.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       47.     New Balance owns valid and existing rights in The New Balance Marks.

       48.     Defendant uses in interstate commerce colorable imitations and/or counterfeits of

The New Balance Marks in connection with Defendant’s promotion and sale of its footwear and

apparel products.

       49.     Defendant’s unauthorized use or colorable imitation of The New Balance Marks

is likely to cause confusion and mistake among consumers and others as to the source, origin or

sponsorship of Defendant’s products sold under The Accused Marks.

       50.     Defendant’s unauthorized imitation of The New Balance Marks in interstate

commerce constitutes trademark infringement under Section 32(1) of the Lanham Act, 15 U.S.C.

§ 1114(1).

       51.     Defendant’s unauthorized imitation of The New Balance Marks is a knowing,

willful, and intentional violation of New Balance’s rights.

       52.     Defendant’s infringement diminishes the value of New Balance’s marks,

goodwill, and business reputation. Further, Defendant’s infringement, unless restrained, will

cause great and irreparable injury to New Balance and to the recognition and goodwill

represented by The New Balance Marks, in an amount that cannot be ascertained at this time,

leaving New Balance with no adequate remedy at law.

       53.     By reason of the foregoing, New Balance is entitled to injunctive relief restraining

Defendant from any further infringement of The New Balance Marks, and also is entitled to




                                              - 11 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 16 of 24 PageID #: 1661



recover Defendant’s profits, actual damages, enhanced profits and damages (including trebling),

costs, reasonable attorneys’ fees, interest, and/or statutory damages under 15 U.S.C. §§ 1114,

1116, and 1117.

                                          COUNT II
                                    Trademark Dilution
                            (Lanham Act § 43(c), 15 U.S.C. § 1125(c))

        54.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

        55.     New Balance owns valid and existing rights in The New Balance Marks.

        56.     Through continued use, product promotion, and consumer and industry

recognition, New Balance has developed The New Balance Marks to the point that they are

famous. After The New Balance Marks became famous, Defendant began using (and is still

using) The Accused Marks on its similar footwear and apparel products. In so doing, Defendant

is improperly creating a false association between its products and The New Balance Marks.

        57.     This association is likely to cause a dilution of the strong goodwill that New

Balance has built in The New Balance Marks, in violation of 15 U.S.C. § 1125(c).

        58.     As a result of Defendant’s wrongful conduct, New Balance has been damaged and

will continue to be damaged in an amount to be determined at trial.

        59.     Defendant’s unauthorized use or confusing imitation of The New Balance Marks

is knowing and willful and with the intent to trade on the goodwill New Balance has established

in The New Balance Marks.

        60.     Unless enjoined, Defendant’s behavior will continue and will cause New Balance

to suffer irreparable harm for which there is no adequate remedy at law. New Balance is

therefore entitled to injunctive relief.




                                               - 12 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 17 of 24 PageID #: 1662



                                        COUNT III
                                 False Designation of Origin
                           (Lanham Act § 43(a), 15 U.S.C. § 1125(a))

       61.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       62.     New Balance uses and owns The New Balance Marks in connection with its sale

of, among other things, footwear and apparel products. The New Balance Marks are inherently

distinctive and have also acquired secondary meaning as a designation of source for New

Balance.

       63.     In connection with its promotion and sale of its own footwear and apparel

products, Defendant uses in interstate commerce The Accused Marks. Defendant’s use of The

Accused Marks is likely to cause confusion and mistake and to deceive consumers and others as

to the origin, sponsorship or affiliation of the parties’ products. Consumers seeing footwear and

apparel sold under The Accused Marks in the marketplace are likely to believe those products

are sponsored by, associated with or otherwise affiliated with New Balance.

       64.     Defendant’s use of The Accused Marks constitutes false designation of origin in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       65.     Defendant’s use of The Accused Marks is a knowing, willful, and intentional

violation of New Balance’s rights.

       66.     Defendant’s act of false designation of origin, unless restrained, will cause great

and irreparable harm to New Balance and to the business goodwill represented by The New

Balance Marks, in an amount that cannot be ascertained at this time, leaving New Balance with

no adequate remedy at law.

       67.     By reason of the foregoing, New Balance is entitled to injunctive relief against

Defendant, restraining it from any further acts of false designation of origin, and is also entitled




                                               - 13 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 18 of 24 PageID #: 1663



to recovery of Defendant’s profits, actual damages, enhanced profits and damages (including

trebling), costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116, 1117, and 1125.

                                       COUNT IV
                          Trademark Dilution under Delaware Law
                                    (6 Del. C. § 3313)

       68.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       69.     New Balance owns valid and existing rights in The New Balance Marks.

       70.     Defendant’s unauthorized use or confusing imitation of The New Balance Marks

is likely to injure New Balance’s business reputation and has diluted, or is likely to dilute, the

distinctive quality of The New Balance Marks in violation of the Delaware Trademark Act, 6

Del. C. § 3313.

       71.     Defendant intended to trade on New Balance’s reputation and to dilute The New

Balance Marks, or acted with reason to know or was willfully blind as to the consequences of its

actions.

       72.     Defendant’s wrongful acts have caused and will continue to cause New Balance

irreparable harm. New Balance has no adequate remedy at law for Defendant’s violations.

       73.     New Balance is entitled to a judgment enjoining and restraining Defendant from

engaging in further acts of injury to New Balance’s business reputation or dilution.

                                        COUNT V
                       Deceptive Trade Practices under Delaware Law
                                     (6 Del. C. § 2532)

       74.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       75.     Defendant’s actions, as described above, constitute deceptive trade practices

because such actions, inter alia, (a) constitute passing off of Defendant’s goods and services as

those of New Balance; (b) create a likelihood of confusion or misunderstanding as to the source,




                                              - 14 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 19 of 24 PageID #: 1664



sponsorship, approval or certification of Defendant’s goods and services; and (c) create a

likelihood of confusion or misunderstanding as to Defendant’s affiliation, connection or

association with or certification by New Balance, in violation of 6 Del. C. § 2532.

       76.      New Balance has been damaged and will continue to be damaged by Defendant’s

deceptive trade practices and is entitled to treble damages and attorneys’ fees pursuant to 6 Del.

C. § 2533.

                                    COUNT VI
           Delaware Common Law Trademark Infringement and Unfair Competition

       77.      New Balance incorporates the preceding paragraphs as if fully set forth herein.

       78.      New Balance owns and enjoys common-law rights in Delaware and throughout

the United States in The New Balance Marks for use in connection with (among other things)

footwear and apparel, which are superior to any rights that Defendant may claim in The Accused

Marks in any form or style with respect to the provision and sale of (inter alia) footwear and

apparel.

       79.      Defendant’s marketing, promotion, offering for sale, and sale of goods under The

Accused Marks constitute trademark infringement and unfair competition under the common law

of the State of Delaware.

       80.      As a result of Defendant’s conduct, the public is likely to believe that Defendant’s

goods have originated from and/or have been approved by New Balance, when they have not.

       81.      Defendant’s unauthorized use or confusing imitation of The New Balance Marks

in connection with the promotion and sale of its footwear and apparel products is a knowing,

willful, and intentional violation of New Balance’s common-law rights, demonstrating bad-faith

intent to trade on the goodwill associated with The New Balance Marks.

       82.      Defendant’s actions, if not restrained, will cause irreparable injury to New



                                               - 15 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 20 of 24 PageID #: 1665



Balance. In addition, Defendant’s actions will cause New Balance to lose income, profits, and

goodwill while Defendant acquires income, profits, and goodwill. This infringement diminishes

the value of New Balance’s marks, goodwill, and business reputation.

       83.     By reason of the foregoing, New Balance is entitled to injunctive relief; damages,

including but not limited to Defendant’s profits, actual damages suffered by New Balance, and

punitive damages; and attorneys’ fees, costs, and interest.

                                     COUNT VII
                         Delaware Common Law Unjust Enrichment

       84.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       85.     Benefits have been conferred upon Defendant by its unauthorized use or

confusing imitation of The New Balance Marks, and New Balance has been harmed to a

commensurate degree.

       86.     Defendant has appreciated, accepted, and retained these benefits.

       87.     It is inequitable for Defendant to retain these benefits without the payment of

value to New Balance.

       88.     Defendant has been unjustly enriched at the expense of New Balance.

       89.     Defendant’s activities described above constitute unjust enrichment under the

common law of the State of Delaware.

                                          COUNT VIII
                      Civil Liability for False or Fraudulent Registration
                                        (15 U.S.C. § 1120)

       90.     New Balance incorporates the preceding paragraphs as if fully set forth herein.

       91.     New Bunren committed fraud on the PTO in obtaining U.S. Registration Nos.

4,568,883; 5,055,943; 4,580,787; 4,585,058; 4,860,914; and 4,878,478 by filing Statements of

Use in connection with the applications leading to these registrations that contained false



                                               - 16 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 21 of 24 PageID #: 1666



representations regarding New Bunren’s use of the marks in U.S. commerce.

         92.     On information and belief, at the time New Bunren filed its Statements of Use for

each of these applications, it had not sold or transported goods in U.S. commerce under the

Accused Marks, and it has never sold or transported goods in U.S. commerce under the Accused

Marks.

         93.     New Bunren knew or should have known that the representations in its Statements

of Use were false.

         94.     New Bunren made the false representations in its Statements of Use to induce the

PTO to issue the registrations sought.

         95.     In reliance upon New Bunren’s false representations in its Statements of Use, the

PTO issued the registrations sought to New Bunren.

         96.     But for New Bunren’s false representations in its Statements of Use, the PTO

would not have issued the registrations sought; accordingly, New Bunren’s false representations

were material.

         97.     New Balance has been and continues to be harmed by New Bunren’s fraud on the

PTO. Since New Bunren fraudulently registered it marks, it has advertised goods bearing those

marks in U.S. commerce, including (on information and belief) at NBA games and on

Defendant’s website. Such advertising has injured New Balance’s reputation and the goodwill in

its marks.

                                     PRAYER FOR RELIEF

         WHEREFORE, New Balance requests that this Court:

         A.      Enter a judgment that Defendant is liable to New Balance for infringement and

false designation of origin under 15 U.S.C. §§ 1114(1) and 1125(a);




                                               - 17 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 22 of 24 PageID #: 1667



       B.      Enter a judgment that Defendant is liable to New Balance for dilution under 15

U.S.C. § 1125(c);

       C.      Enter a judgment that Defendant is liable to New Balance for damages caused by

its false or fraudulent registrations under 15 U.S.C. § 1120;

       D.      Enter a preliminary and permanent injunction enjoining Defendant and its agents,

representatives, employees, assigns, and all persons acting in concert or privity with it, from

maintaining, disseminating, reproducing, promoting, distributing or otherwise using The

Accused Marks or any marks confusingly similar thereto, as all or part of any mark, product,

product packaging, configuration, or design;

       E.      Enter a preliminary and permanent injunction enjoining Defendant and its agents,

representatives, employees, assigns, and all persons acting in concert or privity with it, from

doing any act or thing likely to induce the mistaken belief that Defendant’s goods are in any way

affiliated, connected or associated with New Balance or its goods, or from doing any other act or

thing likely to cause confusion with respect to The New Balance Marks;

       F.      Enter a judgment that Defendant’s trademark infringement, false designation of

origin, dilution, deceptive trade practices, unfair competition, and false or fraudulent

registrations have been willful;

       G.      Order Defendant to deliver to New Balance or to the Court for destruction all

materials bearing The Accused Marks or colorable imitations of The New Balance Marks;

       H.      Order Defendant to file and serve a report in writing, and under oath, setting forth

the manner and form in which it has complied with the Court’s order and injunction;

       I.      Order Defendant to pay New Balance any damages attributable to Defendant’s

infringement, false designation of origin, dilution, deceptive trade practices, unfair competition,




                                               - 18 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 23 of 24 PageID #: 1668



unjust enrichment, and false or fraudulent registrations and to account for all gains, profits, and

advantages derived therefrom, and such damages authorized by law, including under 15 U.S.C.

§§ 1117 and 1120;

           J.   Enter an order awarding New Balance its actual damages and/or Defendant’s

profits, trebled pursuant to 15 U.S.C. § 1117(b), or, in the alternative, awarding New Balance

statutory damages pursuant to 15 U.S.C. § 1117(c) for each counterfeit mark;

           K.   Order Defendant to pay New Balance its attorneys’ fees pursuant to 15 U.S.C.

§ 1117;

           L.   Enter an order pursuant to 15 U.S.C. § 1116(d)(1)(A) impounding all counterfeit

and infringing merchandise and materials bearing any of Defendant’s “N” marks;

           M.   Enter judgment that Defendant’s acts constitute dilution in violation of 6 Del. C.

§ 3313;

           N.   Enter judgment that Defendant’s acts constitute deceptive trade practices in

violation of 6 Del. C. § 2532 and unfair competition under Delaware common law;

           O.   Enter a judgment that Defendant’s acts in violation of 6 Del. C. § 2532 have been

willful;

           P.   Enter a preliminary and permanent injunction enjoining Defendant and its agents,

representatives, employees, assigns, and all persons acting in concert or privity with it, from

engaging in conduct that constitutes dilution under 6 Del. C. § 3313, deceptive trade practices

under 6 Del. C. § 2532 or unfair competition under Delaware common law;

           Q.   Declare this to be an exceptional case and award New Balance its attorneys’ fees

and costs pursuant to 6 Del. C. § 2533;

           R.   Award New Balance its costs, pre-judgment interest, and post-judgment interest;




                                              - 19 -
Case 1:17-cv-01700-MN Document 84 Filed 01/24/20 Page 24 of 24 PageID #: 1669



and

      S.      Award New Balance such other relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

      Plaintiff New Balance Athletics, Inc. demands a jury trial for all issues so triable.



Dated: May 9, 2018                                 CONNOLLY GALLAGHER LLP

                                                   /s/ Arthur G. Connolly, III
Of Counsel:                                        Arthur G. Connolly, III (#2667)
                                                   Ryan P. Newell (#4744)
Thomas L. Holt                                     Mary I. Akhimien (#5448)
Jeremy L. Buxbaum                                  The Brandywine Building
Caroline A. Teichner                               1000 West Street
PERKINS COIE LLP                                   Wilmington, DE 19801
131 South Dearborn Street                          (302) 757-7300
Suite 1700                                         aconnolly@connollygallagher.com
Chicago, Illinois 60603                            rnewell@connollygallagher.com
T: (312) 324.8400                                  makhimien@connollygallagher.com
F: (312) 324.9400
THolt@perkinscoie.com                              Attorneys for Plaintiff
JBuxbaum@perkinscoie.com                           New Balance Athletics, Inc.
CTeichner@perkinscoie.com




                                              - 20 -
